Case 1:19-cr-20244-BB Document 44 Entered on FLSD Docket 06/17/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-cr-20244-BB

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 CLAUDIA MARCELINA OROZCO,

        Defendant.
 _________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Defendant Claudia Marcelina Orozco’s Motion to

 Modify a Prison Sentence Pursuant to 18 U.S.C. § 3582(c) based on Extraordinary Circumstances,

 ECF No. [42] (“Motion”). The Government filed a Response in Opposition, ECF No. [43]

 (“Response”), to which Defendant did not file a Reply. The Court has reviewed the Motion, the

 Response, the record in this case, the applicable law, and is otherwise fully advised. For the reasons

 set forth below, the Motion is denied.

        I.      BACKGROUND

        On April 30, 2019, Defendant was indicted on seven counts: conspiracy to commit

 healthcare fraud and wire fraud in violation of 18 U.S.C. § 1349 (Count I) and healthcare fraud

 (Counts II – VII). ECF No. [3]. On August 19, 2019, Defendant pleaded guilty to Count I. ECF

 Nos. [22], [25], and [26]. On November 1, 2019, Defendant was sentenced to 36 months’

 imprisonment followed by two years’ supervised release and ordered to pay restitution in the

 amount of $2,763,679.00. ECF Nos. [35] and [36]. Defendant is currently housed at FDC Miami.

 ECF No. [43] at 1.
Case 1:19-cr-20244-BB Document 44 Entered on FLSD Docket 06/17/2020 Page 2 of 9
                                                                            Case No. 19-cr-20244-BB


        On May 27, 2020, Defendant filed the instant Motion requesting that she be released from

 prison in light of the current coronavirus (“COVID-19”) pandemic. ECF No. [42]. Specifically,

 she represents that she suffers from a history of hypertension and heart arrythmia, anemia and high

 blood pressure, and that she previously had heart surgery. Id. at 1. She states that her confinement

 “must not carry the risk of a preventable death from disease.” Id. In her view, it is “not if she gets

 the virus but when.” Id. at 4 (emphasis omitted). She adds that she is “black and Hispanic which

 is a segment of the population with exceptionally higher numbers of COVID-19 infections.” Id. at

 2. Thus, Defendant posits that if she is infected, “she is by far one of the most vulnerable, and

 likely to suffer a life threatening situation.” Id. at 4. She adds that she has two handicapped children

 who have been kept home rather than in school because of the pandemic. Id. at 5. The Government

 opposes Defendant’s Motion. See ECF No. [73].

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 throughout the world and are impacting every person’s life. The United States is currently

 reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

 more than 1,973,000 confirmed cases and over 112,000 reported deaths as of June 10, 2020.1 The

 COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk inmates.

 In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to practice

 health precautions available to the general public, such as social distancing.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of

 institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most


 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated June 10, 2020).

                                                    2
Case 1:19-cr-20244-BB Document 44 Entered on FLSD Docket 06/17/2020 Page 3 of 9
                                                                           Case No. 19-cr-20244-BB


 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and which should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the

 Attorney General has made an express finding that extant emergency conditions are materially

 affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate

 transfers to home confinement of all appropriate inmates at the specifically named facilities, and

 other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

 Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

 established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

 for home confinement, while emphasizing the importance of protecting the public from individuals

 who may pose a danger to society, and recognizing the need to prevent over-burdening law

 enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

 verification that those prisoners will follow the laws when they are released . . . and that they will

 not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

 Memorandum also stresses the need for careful individualized determinations regarding the

 propriety of releasing any given inmate and does not encourage indiscriminate release. Id. at 3.

        II.     DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been

 imposed.’” United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25,

 2020) (quoting 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a

                                                   3
Case 1:19-cr-20244-BB Document 44 Entered on FLSD Docket 06/17/2020 Page 4 of 9
                                                                          Case No. 19-cr-20244-BB


        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

 Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

 1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Defendant seeks relief under the compassionate release provision of 18 U.S.C.

 § 3582(c)(1)(A), which provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—

        (1) in any case—

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction . . . .

                ....

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .
                                                  4
Case 1:19-cr-20244-BB Document 44 Entered on FLSD Docket 06/17/2020 Page 5 of 9
                                                                            Case No. 19-cr-20244-BB


 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Accordingly,

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

 Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

 that Defendant has exhausted her administrative remedies with the BOP; (2) weigh the relevant

 § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

 release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

 Defendant bears the burden of establishing that compassionate release is warranted. See United

 States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

 § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,


                                                   5
Case 1:19-cr-20244-BB Document 44 Entered on FLSD Docket 06/17/2020 Page 6 of 9
                                                                            Case No. 19-cr-20244-BB


 but that, even where a defendant satisfies this burden, “the district court still retains discretion to

 determine whether a sentence reduction is warranted”).

        Defendant’s Motion requests that her sentence be modified and that she be released from

 BOP confinement based on her underlying medical conditions and her desire to be with her

 children. ECF No. [42]. The Government opposes, arguing that Defendant has not exhausted her

 administrative remedies, she does not present extraordinary and compelling reasons to justify early

 release, and she has not met her burden to warrant a reduction in her sentence in light of the

 § 3553(a) factors. ECF No. [43]. Likewise, the Government argues that the BOP has modified its

 operating procedures in order to effectively respond to the COVID-19 pandemic and that it has the

 capacity to properly address outbreaks among inmates housed in federal facilities. Id.

        As an initial matter, Defendant has failed to exhaust her administrative remedies with the

 BOP. The Motion represents that on May 5, 2020, Defendant’s counsel wrote to Warden Wilson

 at FPC Alderson requesting that Defendant be considered for compassionate release. See ECF No.

 [42] at 11. However, as the Government correctly points out, this request was directed to the wrong

 institution because Defendant is currently housed at FDC Miami. Therefore, the appropriate BOP

 facility has not had an opportunity to consider Defendant’s request. Accordingly, Defendant has

 failed to exhaust her administrative remedies. This alone is a sufficient basis to deny the Motion.

 Nevertheless, even if Defendant made a request to the proper facility and even if she had satisfied

 the exhaustion requirement, as explained below, she has failed to demonstrate that the applicable

 § 3553(a) factors weigh in favor of a sentence modification or that extraordinary and compelling

 circumstances exist.

        The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

 of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the



                                                   6
Case 1:19-cr-20244-BB Document 44 Entered on FLSD Docket 06/17/2020 Page 7 of 9
                                                                          Case No. 19-cr-20244-BB


 sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

 At the time of sentencing, the Court concluded that a term of imprisonment of 36 months was

 appropriate in this case in light of these § 3553(a) considerations. To date, Defendant has served

 approximately twenty percent of that sentence. Moreover, aside from her alleged medical

 conditions, which existed and were considered at the time of sentencing, see ECF Nos. [29] and

 [32], Defendant has not shown further bases to persuade the Court that the sentence imposed

 should be modified based upon the factors set forth in § 3553(a). See United States v. Post, No.

 15-cr-80055, 2020 WL 2062185, at *2 (S.D. Fla. Apr. 29, 2020) (noting “that much of the

 information that [the defendant] provide[d] in his Motion was before the Court at the time of his

 sentencing,” and the Court imposed an appropriate sentence considering this information); United

 States v. Zamor, No. 17-20353-CR, 2020 WL 2062346, at *2 (S.D. Fla. Apr. 29, 2020) (“Crucially,

 [the defendant] has completed less than 40% of this sentence, and the applicable 18 U.S.C.

 § 3553(a) factors . . . do not warrant [his] release after serving less than half of his sentence.”);

 United States v. Rodriguez-Orejuela, No. 03-cr-20774, 2020 WL 2050434, at *7 (S.D. Fla. Apr.

 28, 2020) (noting that, in weighing the sentencing factors, “the Court’s analysis is virtually

 unchanged from thirteen years ago.”). Indeed, even though Defendant represents that she has

 children, she does not present any evidence that these individuals require her specific assistance

 and cannot be cared for without her during this time. As such, the Court concludes that a

 modification of Defendant’s sentence is unwarranted at this time.

        Additionally, with regard to the “extraordinary and compelling reasons” test, Defendant

 states that because she is black, Hispanic, and has hypertension, heart arrythmia, and prior heart



                                                  7
Case 1:19-cr-20244-BB Document 44 Entered on FLSD Docket 06/17/2020 Page 8 of 9
                                                                          Case No. 19-cr-20244-BB


 surgery, if she gets infected, she is “by far one of the most vulnerable, and likely to suffer a life

 threatening situation.” ECF No. [42] at 4. CDC guidance indicates that individuals with the

 following health conditions are at a higher risk of contracting severe illness due to COVID-19:

 people with moderate to severe asthma, people with chronic lung disease, people with diabetes,

 people with serious heart conditions, people with chronic kidney disease, people with severe

 obesity, people with chronic liver disease, people who are immunocompromised, people over the

 age of sixty five, and people who live in a nursing home or long-term care facility.2 Defendant is

 25 years old, and she does not allege that any such ailment is terminal or that it substantially

 diminishes his ability to provide self-care within the correctional facility environment.

        The Court is sympathetic to Defendant’s health conditions and her concerns regarding

 COVID-19 outbreaks in prison facilities, and notes that certain of her medical conditions — i.e.,

 heart issues — are risk factors that are designated in the CDC’s guidance. The Court is equally

 mindful of the effect that her incarceration has on her family, including her children. However, the

 BOP website indicates that at FDC Miami, only three inmates and thirteen staff members have

 tested positive for COVID-19.3 Nonetheless, Defendant does not allege that she has been exposed

 to any individuals with COVID-19 or that current procedures in place at FDC Miami or resources

 available there are insufficient to protect her and other at-risk individuals. Likewise, Defendant

 does not allege that her health conditions are deteriorating. Moreover, “the BOP Director has not

 found COVID-19 alone to be a basis for compassionate release.” United States v. Harris, No. 2:12-



 2
    Groups at Higher Risk for Severe Illness, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last
 updated May 14, 2020).
 3
  COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited June 11,
 2020).


                                                  8
Case 1:19-cr-20244-BB Document 44 Entered on FLSD Docket 06/17/2020 Page 9 of 9
                                                                               Case No. 19-cr-20244-BB


 cr-140-FtM-29DNF, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v.

 Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General

 concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary and

 compelling reasons for a reduction in sentence set forth in the Sentencing Commission’s policy

 statement on compassionate release, U.S.S.G. § 1B1.13.”)); see also United States v. Kelly, No.

 2:03-cr-126-FtM-29, 2020 WL 2039726, at *1 (M.D. Fla. Apr. 28, 2020) (The “defendant does

 not allege any extraordinary or compelling circumstances to support compassionate release.”).

 Thus, Defendant has not met her burden that extraordinary and compelling reasons exist to support

 her request for compassionate release.4

         Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [42], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on June 15, 2020.




                                                              ________________________________
                                                              BETH BLOOM
                                                              UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 Counsel of record




 4
  Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances warranting
 a sentence reduction, the Court does not need to address the final consideration of whether Defendant poses
 a danger to the safety of others or to the community under to § 3142(g).

                                                     9
